                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 MARTIN HUGHES,                                    )
                                                   )
          Plaintiff,                               )
                                                   )         NO. 3:19-cv-00924
 v.                                                )
                                                   )         JUDGE CAMPBELL
 CORE CIVIC, INC., et al.,                         )         MAGISTRATE JUDGE
                                                   )         FRENSLEY
         Defendants.                               )

                                               ORDER

         Pending before the Court is a Report and Recommendation from the Magistrate Judge

(Doc. No. 77) recommending the Court deny Plaintiff’s Motion for Injunctive Relief (Doc. No.

53). Plaintiff has filed objections to the Report and Recommendation (Doc. No. 81), a motion for

reconsideration on the motion for injunctive relief (Doc. No. 78), and a motion to renew injunctive

relief (Doc. No. 95).

         Through the motion for injunctive relief, Plaintiff seeks transfer from the Trousdale Turner

Correctional Center to another correctional facility that is closer to his legal needs and “out of

CCA.” (Doc. No. 53). Plaintiff claims he is not receiving appropriate medical care at Trousdale.

(Id.). The motion also seeks for the Court to order Defendants to issue him T.D.O.C. clothing and

return unspecified personal property. (Id.).

         The Magistrate Judge found that Plaintiff did not meet his burden of proving that

circumstances require a preliminary injunction. The Magistrate Judge noted that the Court has

repeatedly denied Plaintiff’s request for the same relief. (Doc. No. 77 at 2 (citing Orders at Doc.

No. 5, 15, 48). The Magistrate Judge found that Plaintiff did not provide any additional factual or

legal basis to cause reconsideration of the previous rulings or to otherwise support the relief sought.




      Case 3:19-cv-00924 Document 105 Filed 11/04/20 Page 1 of 3 PageID #: 1073
        Under 28 U.S.C. § 636(b)(1) and Local Rule 72.03(b)(3), a district court reviews de novo

any portion of a report and recommendation to which a specific objection is made. United States

v. Curtis, 237 F.3d 598, 603 (6th Cir. 2001). In conducting the review, the court may “accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C).

        Plaintiff’s objections to the Report and Recommendation, (Doc. No. 81), do not

specifically address the Report and Recommendation or the subject of his motion for injunctive

relief. Instead, Plaintiff asks that Defendants be required to answer “all areas” of his original suit

and complains that Defendants have not provided T.D.O.C. and ACA audit records on safety and

staffing that he requested. None of these issues are relevant to Plaintiff’s request to be transferred

to a different facility.

        The Court has reviewed the Report and Recommendation (Doc. No. 77) and agrees with

the Magistrate Judge that Plaintiff did not meet his burden to show that a preliminary injunction

was warranted. Accordingly, the Court ADOPTS the Report and Recommendation and DENIES

Plaintiff’s Motion for Injunctive Relief (Doc. No. 53).

        In addition to the objections to the Report and Recommendation, Plaintiff filed a letter

asking the Court to reconsider its decision regarding injunctive relief. (Doc. No. 78). Through the

letter, which is dated before the Report and Recommendation, Plaintiff does not address the

recommendation of the Magistrate Judge, but provides details about an incident on June 24, 2020,

in which he claims he was attacked by gang members. (Id.). Plaintiff adds that these gang members

continue to demand protection money and that he is not receiving adequate medical care. (Id.).

The letter also includes a list of procedural questions about his case that Plaintiff asks the Court to

answer. (Id.).



                                                      2

   Case 3:19-cv-00924 Document 105 Filed 11/04/20 Page 2 of 3 PageID #: 1074
        After filing the letter seeking reconsideration, Plaintiff filed a motion to renew injunctive

relief (Doc. No. 95) and a number of other filings. 1 The motion to renew injunctive relief restates

the argument that injunctive relief is warranted due to the continued safety threat presented by

gang members and “certain staff members.” (Id.). Because Plaintiff has renewed his motion for

injunctive relief based on his current circumstances, the Court will not now reconsider the denial

of previous motions for the same relief. Accordingly, to the extent the letter filed on July 2, 2020,

(Doc. No. 78) seeks reconsideration of a previous order, reconsideration is DENIED.

        The Magistrate Judge will consider Plaintiff's most recent motion for injunctive relief

(Doc. No. 95) in light of the most recent factual allegations.

        It is so ORDERED.


                                                           ____________________________________
                                                           WILLIAM L. CAMPBELL, JR.
                                                           UNITED STATES DISTRICT JUDGE




1
        Plaintiff has made more than 20 filings in this case since the Magistrate Judge issued the Report and
Recommendation on July 2, 2020. For purposes of this Order, the Court addresses only the motions for injunctive
relief.

                                                           3

    Case 3:19-cv-00924 Document 105 Filed 11/04/20 Page 3 of 3 PageID #: 1075
